DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “wherein the frequency domain location parameter identifies a physical resource block offset        relative to a center frequency, wherein the anchor carrier is in a first frequency range greater than the center frequency by the   physical resource block offset and the non-anchor carrier is in a second frequency range less than the center frequency by the physical          resource block offset, or wherein the non-anchor carrier is in the first frequency range greater than the center frequency by the physical      resource block offset and the anchor carrier is in the second frequency range less than the center frequency by the physical resource block offset” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method of wireless communication, comprising: transmitting, by a base station, a master information block message including an indicator identifying a frequency domain location parameter or a time domain location parameter for a non-anchor carrier or an anchor carrier, and transmitting, by the base station and using the non-anchor carrier or the anchor carrier, a system information block type 1 (SIB1) message to a user equipment in accordance with the frequency domain location parameter or the time domain location parameter, wherein the frequency domain location parameter identifies a physical resource block offset        relative to a center frequency, wherein the anchor carrier is in a first frequency range greater than the center frequency by the   physical resource block offset and the non-anchor carrier is in a second frequency range less than the center frequency by the physical          resource block offset, or wherein the non-anchor carrier is in the first frequency range greater than the center frequency by the physical      resource block offset and the anchor carrier is in the second frequency range less than the center frequency by the physical resource block offset.
2.	Regarding claim 21 –  A base station for wireless communication, comprising: a memory, and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit a master information block message including an indicator identifying a frequency domain location parameter or a time domain location parameter for a non-anchor carrier or an anchor carrier, and transmit, using the non-anchor carrier or the anchor carrier, a system information block type 1 (SIB1) message to a user equipment in accordance with the frequency domain location parameter or the time domain location parameter, wherein the frequency domain location parameter identifies a physical resource block offset relative to a center frequency, wherein the anchor carrier is in a first frequency range         greater than the center frequency by the physical resource block offset and the non-anchor carrier is in a second frequency range less than the center frequency by the physical          resource block offset, or wherein the non-anchor carrier is in the first frequency range greater than the center frequency by the physical      resource block offset and the anchor carrier is in the second frequency range less than the center frequency by the physical resource block offset.
3.	Regarding claim 41 – A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a base station, cause the one or more processors to: transmit a master information block message including an indicator identifying a frequency domain location parameter or a time domain location parameter for a non- anchor carrier or an anchor carrier; and transmit, using the non-anchor carrier or the anchor carrier, a system information block type 1 (SIB1) message to a user equipment in accordance with the frequency domain location parameter or the time domain location parameter, wherein the frequency domain location parameter identifies a physical resource block offset relative to a center frequency, wherein the anchor carrier is in a first frequency range        greater than the center frequency by the physical resource block offset and the non-anchor carrier is in a second frequency range less than the center frequency by the physical          resource block offset, or wherein the non-anchor carrier is in the first frequency range greater than the center frequency by the physical      resource block offset and the anchor carrier is in the second frequency range less than the center frequency by the physical resource block offset.
4.	Regarding claim 61 - An apparatus for wireless communication, comprising: means for transmitting a master information block message including an indicator identifying a frequency domain location parameter or a time domain location parameter for a non-anchor carrier or an anchor carrier, and means for transmitting, using the non-anchor carrier or the anchor carrier, a system information block type 1 (SIB1) message to a user equipment in accordance with the frequency domain location parameter or the time domain location parameter, wherein the frequency domain location parameter identifies a physical resource block offset        relative to a center frequency, wherein the anchor carrier is in a first frequency range greater than the center frequency by the   physical resource block offset and the non-anchor carrier is in a second frequency range less than the center frequency by the physical          resource block offset, or wherein the non-anchor carrier is in the first frequency range greater than the center frequency by the physical      resource block offset and the anchor carrier is in the second frequency range less than the center frequency by the physical resource block offset.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-13, 21-23, 25-33, 41-43, 45-53, 61-63, 65-73, and 81-92 are allowable over the prior art of record.

Conclusion

Claims 1-13, 21-23, 25-33, 41-43, 45-53, 61-63, 65-73, and 81-92 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoglung et al. (US 2021/0099944 A1) discloses technique for transmitting system information.
Niu et al. (US 2021/0105821 A1) discloses multefire design of random access channel and random access channel procedure for internet of things device operation in unlicensed spectrum.
Lee et al. (US 2021/0112591 A1) random access performance method, and device supporting same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
7 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465